 

DIGIPATH, INC.

STOCK OPTION GRANT NOTICE
(AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN)

 

DigiPath, Inc. (the “Company”), pursuant to its Amended and Restated 2012 Stock
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below. This option
is subject to all of the terms and conditions as set forth herein and in the
Option Agreement, the Plan, and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.

 

Optionholder:   Date of Grant:   Vesting Commencement Date:   Number of Shares
Subject to Option:   Exercise Price (Per Share):   Total Exercise Price:  
Expiration Date:  

 



Type of Grant: [  ] Incentive Stock Option                           [  ]
Nonstatutory Stock Option



 

Vesting Schedule:

 

Payment: By one or a combination of the following items (described in the Option
Agreement):

 

  [X] By cash or check   [X] Pursuant to a Regulation T Program if the Shares
are publicly traded   [X] By delivery of already-owned shares if the Shares are
publicly traded   [X] By net exercise

 

Additional Terms/Acknowledgements: The undersigned Optionholder acknowledges
receipt of, and understands and agrees to, this Stock Option Grant Notice, the
Option Agreement and the Plan. Optionholder further acknowledges that as of the
Date of Grant, this Stock Option Grant Notice, the Option Agreement, and the
Plan set forth the entire understanding between Optionholder and the Company
regarding the acquisition of stock in the Company and supersede all prior oral
and written agreements on that subject.

 

In Witness Whereof, the Company and Optionholder have executed this Stock Option
Grant Notice as of the Date of Grant.

 

DigiPath, Inc.   Optionholder:           By:       Signature   Signature        
  Title:     Date:   Date:        

 

Attachments: Option Agreement, 2012 Equity Incentive Plan and Notice of Exercise

 

   

 

 

Attachment I

 

Option Agreement

 

 2 

 

 

Attachment II

 

Amended and Restated 2012 Stock Incentive Plan

 

 3 

 

 

Attachment III

 

Notice of Exercise

 

DigiPath, Inc.

6450 Cameron Street, Suite 113

Las Vegas, Nevada 89118 Date of Exercise: _______________

 

Ladies and Gentlemen:

 

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

 

Type of option (check one): Incentive [  ] Nonstatutory [  ]       Stock option
dated: _______________         Number of shares as to which option is exercised:
_______________         Certificates to be issued in name of: _______________  
      Total exercise price: $______________         Cash payment delivered
herewith: $______________        

Value of ________ shares of

DigiPath common stock

delivered herewith:

$______________         Check here if net exercise: [  ]  

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the DigiPath, Inc. Amended and Restated 2012
Stock Incentive Plan, (ii) to provide for the payment by me to you (in the
manner designated by you) of your withholding obligation, if any, relating to
the exercise of this option, and (iii) if this exercise relates to an incentive
stock option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the shares of Common Stock issued upon exercise of
this option that occurs within two (2) years after the date of grant of this
option or within one (1) year after such shares of Common Stock are issued upon
exercise of this option.

 

  Very truly yours,           Print Name:

 

 4 

 

 

